Title: Conversation with George Beckwith, 12 August [1791]
From: Beckwith, George,Hamilton, Alexander
To: 



PhiladelphiaAugust 12th [1791]

An Officer at the Head of an Executive Department
Mr. —— Since I saw you, we have got Mr. Ternant, the minister pleniopotentiary from France; I have seen him for a few minutes only. You will find him a man of easy, pleasing manners, and very fit for the objects of his appointment. There has been a sort of alarm in France, and a degree of jealousy of your having lately turned your attention more towards this Country than formerly.
From the nature of our government foreign affairs are totally in the department of the Secretary of State; we have no Cabinet, and the heads of Departments meet on very particular occasions only, therefore I am a stranger to any special views, that may be in the contemplation of the French government from the appointment of this Minister, but I think it probable, that a revision of their whole commercial condition with us may be in agitation, in the Hope of acquiring thereby some share in the trade and consumption of this country; he is a fit man in many respects for such purposes.
Monsieur de la Fayette has written several letters by Mr. Ternant; they contain his opinions of the state of France, and declare his expectation of a completion of the Revolution without a civil war.
Geo. Beckwith
